Exhibit 99.2 Audited Consolidated Financial Statements of Solidscape, Inc. To the Board of Directors Solidscape, Inc. Merrimack, New Hampshire INDEPENDENT AUDITORS' REPORT We have audited the accompanying balance sheet of Solidscape, Inc. (the “Company”) as of March 31, 2011, and the related statements of operations, changes in stockholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Solidscape, Inc. as of March 31, 2011, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/Moody, Famiglietti & Andronico, LLP Moody, Famiglietti & Andronico, LLP June 22, 2011 Balance Sheet Solidscape, Inc. March 31 Assets Current Assets: Cash and Equivalents $ Accounts Receivable, Net of Allowance for Doubtful Accounts of $46,000 Inventories, Net Prepaid Expenses and Other Current Assets Deferred Tax Asset Total Current Assets Property and Equipment, Net of Accumulated Depreciation Intangible Assets, Net of Accumulated Amortization Indefinite Lived Intangible Assets Goodwill Other Assets Total Assets $ Liabilities and Stockholders' Equity Current Liabilities: Accounts Payable $ Accrued Expenses Deferred Revenue Customer Deposits Total Current Liabilities Long-Term Debt Series A-2 Mandatorily Redeemable Preferred Stock, $0.001 Par Value; 6,000,000 Shares Authorized, Issued and Outstanding (Liquidation Preference of $6,000,000) Deferred Tax Liability Total Liabilities Stockholders' Equity: Series A-1 Preferred Stock, $0.001 Par Value; 1,000,000 Shares Authorized, Issued and Outstanding (Liquidation Preference of $1,000,000) Common Stock, $0.001 Par Value; 10,500,000 Shares Authorized; 9,712,500 Shares Issued and Outstanding Additional Paid-In Capital Accumulated Deficit ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ The accompanying notes are an integral part of these financial statements. 2 Statement of Operations Solidscape, Inc. For the Year Ended March 31 Revenue $ 13,437,127 Cost of Revenue Gross Profit Operating Expenses: Research and Development General and Administrative Selling and Marketing Total Operating Expenses Income from Operations Other (Expense) Income: Interest Expense ) Interest Income Other Expense ) Total Other Expense ) Income Before Provision for Income Taxes Provision for Income Taxes Net Loss $ ) The accompanying notes are an integral part of these financial statements. 3 Statement of Changes in Stockholders' Equity
